Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1. A surface mount assembly for mounting a device in a surface opening of a mounting surface, the surface mount assembly comprising: 
a frame including a plurality of rearward-extending posts each including a locking member cam, the frame being configured to be inserted into the surface opening and attached to the device; 
a plurality of locking mechanisms, each locking mechanism including: 
a locking member including: 
a base configured to retain the locking member in engagement with one of the plurality of posts; and 
a locking arm extending laterally from the base; 
a locker configured to contact the locking member; and 
a biasing element retained by the one of the plurality of posts and configured to bias the locking member from an undeployed position to a deployed position; 
and a cam ring including a plurality of locker cams configured to engage the lockers when the actuation cam ring is rotated from a first position to a second position such that the lockers urge the locking members from an undeployed orientation to a deployed orientation via the locking member cams, 
the biasing elements being configured to urge the locking members from an undeployed position to a deployed position when the locking members are urged from the undeployed orientation to the deployed orientation, 
the cam ring being further configured to engage the lockers when the locking members are in the deployed position and the cam ring is moved from the second position to the first position such that the lockers retain the locking members in the deployed position so as to secure the surface mount assembly and hence the device in the surface opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632